Exhibit 3.1 ARTICLES OF INCORPORATION PAVANA POWER CORPORATION ARTICLE ONE: The name of the corporation is PAVANA POWER CORPORATION. ARTICLE TWO: The registered agent for service of process is Budget Corp., 2050 Russett Way, Carson City NV 89703 ARTICLE THREE: Authorized Stock: 300,000,000 shares, Par value per share $.001. ARTICLE FOUR: Names and address of the board of directors: Peter Wanner, 227 Bellevue Way NE, #219, Bellevue WA 98004. ARTICLE FIVE: The purpose of the corporation shall be: Any and all purposes for which Nevada corporations may be organized. ARTICLE SIX: Name, address and signature of Incorporator: Peter Wanner, 227 Bellevue Way NE, #219, Bellevue WA 98004, /s/ Peter Wanner. ARTICLE SEVEN: Certificate of Acceptance of Appointment by Registered Agent: /s/ Budget Corp.
